December 02, 2005


Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

Ms. Carla S. Hatcher
Thorpe, Hatcher & Washington, L.L.P.
2929 Carlisle, Suite 250
Dallas, TX 75204
Mr. Roger L. Mandel
Stanley Mandel & Iola, L.L.P.
3100 Monticello Avenue, Suite 750
Dallas, TX 75205

RE:   Case Number:  02-1110
      Court of Appeals Number:  05-01-00116-CV
      Trial Court Number:  98-02991-K

Style:      DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, ET AL.
      v.
      WILLIAM H. BOLTON II, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |